Citation Nr: 0942012	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-25 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to an initial compensable rating for right 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955 
and from November 1958 to November 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for left ear hearing 
loss and granted service connection for right ear hearing 
loss and assigned a 0 percent rating, effective October 19, 
2006.  The Veteran testified before the Board in October 
2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As a result of this decision, the issue of entitlement to an 
initial compensable rating for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran has left ear hearing loss for VA compensation 
purposes that is related to in-service non-combat-related 
acoustic trauma.  


CONCLUSION OF LAW

Left ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(d), 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

In this decision, the Board grants service connection for 
left ear hearing loss.  This constitutes a complete grant of 
the benefit sought on appeal.  Thus, a discussion of VA's 
duties to notify and assist is unnecessary.

The Veteran asserts service connection for left ear hearing 
loss on the basis that he developed the condition due to in-
service, non-combat-related acoustic trauma.  In support, in 
his statements, the Veteran reports that the condition has 
been chronic since that time.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. 
Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically 
upholding the validity of 38 C.F.R. § 3.385 to define hearing 
loss for VA compensation purposes).  

The Veteran served in the United States Air Force and was 
likely exposed to acoustic trauma in the form of aircraft 
engine noise during service given that such exposure is 
consistent with his duties as an aircraft electronics 
technician who worked around power generators.  As such, VA 
must presume the occurrence of the in-service injury.  

The record shows that in February and March 2007, the Veteran 
was afforded VA audiological evaluations that revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
105+
105+
105+
105+
105+

The average was 105+ in the left ear.  Speech recognition 
ability was 0 percent in the left ear.  The Veteran reported 
that he had totally lost all his left ear hearing following 
surgical excision of an acoustic neuroma in 1978-1979.  The 
examiner diagnosed the Veteran with mild to moderately severe 
right ear sensorineural hearing loss and a profound/total 
left ear sensorineural hearing loss, or a dead left ear.  She 
opined that the Veteran's right ear hearing loss was at least 
as likely as not partially due to a combination of military 
noise exposure and occupational noise exposure based on the 
available evidence and the Veteran's reported history.  With 
respect to the Veteran's left ear hearing loss, she stated 
that the profound/total left ear sensorineural hearing loss 
was beyond all doubt the result of the 8th nerve resection to 
remove the left acoustic neuroma in 1979.  VA examiners in 
June 2007 and March 2009 similarly found that the Veteran's 
left dead ear was secondary to the acoustic neuroma and 
therefore not related to his military acoustic trauma.  In 
this regard, the Board notes that the examiners did not 
discuss whether the Veteran's acoustic neuroma was related to 
his military noise exposure.  

On VA examination in April 2009, the examiner noted that the 
Veteran's post-enlistment audiogram showed mild high 
frequency hearing loss bilaterally as well as asymmetric 
sensorineural hearing loss in the left.  He explained that 
the etiology of acoustic neuroma was not known and opined 
that it was equally as likely as not that any military noise 
exposure to the Veteran's left ear could have led to 
development of the left sided acoustic neuroma since his 
pre-enlistment and post-enlistment audiograms indicated a 
progression of hearing loss in the left ear while he was in 
service.  He explained that once the hearing nerve had been 
damaged, progressive sensorineural hearing loss secondary to 
the acoustic trauma was not atypical.  He concluded that any 
particular asymmetric hearing loss that the Veteran developed 
while in service could have been the first manifestation of 
the acoustic neuroma on the left side.  

In an August 2008 letter, the Veteran's private physician 
asserted that it was well-established in peer-reviewed 
literature that one's ability to understand speech and 
localize signals of interest were negatively affected by 
asymmetrical hearing loss such as the Veteran's.  She also 
stated that there continued to be a question regarding the 
correlation of excessive noise exposure and the incidence of 
acoustic neuroma.  After reviewing the Veteran's file, the 
physician found that it had been established that the 
Veteran's right ear hearing loss had been caused by his 
military noise exposure.  She explained that since he 
presumably had symmetrical hearing during that same term of 
service, it was reasonable to expect that both of his ears 
were similarly affected by the noise exposure.  She opined 
that although the etiology of the acoustic neuroma was 
impossible to establish, it was as likely as not that the 
military noise exposure contributed to the Veteran's left 
sided acoustic neuroma.      

Thus, the medical evidence shows that the Veteran has left 
ear hearing loss for VA compensation purposes.  Further, the 
Board finds that he is both competent to report observing a 
decline in his hearing acuity during and since his military 
acoustic trauma, and that his account of having impaired 
hearing since that time is credible, especially since the 
February 2007 and March 2007 VA examiner had granted service 
connection for the Veteran's right ear hearing loss based on 
his non-combat-related noise exposure during service.  
Therefore, resolving all doubt in favor of the Veteran, in 
light of his in-service, non-combat-related acoustic trauma, 
the diagnosis of left ear hearing loss for VA compensation 
purposes, and the fact that his right ear hearing loss was 
service-connected based on military noise exposure, the Board 
finds that the left ear hearing loss had its onset during 
service.  


ORDER

Service connection for left ear hearing loss is granted.


REMAND

The Veteran asserts that his bilateral hearing loss impairs 
his ability to successfully interact with his family and 
friends.  He describes difficulty in distinguishing words as 
a result of his hearing loss, and asserts that his difficulty 
with communication negatively impacts his daily functioning 
such that a higher rating for hearing loss is warranted.

The Veteran had VA audiological examinations in February 
2007, March 2007, June 2008, March 2009, and April 2009, and 
was diagnosed as having mild sloping to moderately severe 
sensorineural hearing loss in the right ear and 
profound/total sensorineural hearing loss in the left ear.  
Word recognition scores were 84 percent and 88 percent in the 
right ear and 0 percent in the left ear.  The Veteran 
described experiencing difficulty hearing and understanding 
words in all environments, but especially in the presence of 
competing noise.  He stated that he had difficulty 
interacting with anyone and that he felt isolated.  
Significantly, the VA examiners did not address the impact of 
the Veteran's hearing loss on his ability to engage in 
substantially gainful employment or in performing his daily 
activities.   

C&P hearing examination worksheets were revised during the 
appeal period to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2009); Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  Because the 
February 2007, March 2007, June 2008, March 2009, and April 
2009 VA examiners did not comment on the specific functional 
effects of the Veteran's hearing loss disability, the Board 
finds that an additional examination and opinion addressing 
the impact of the Veteran's hearing loss on his daily 
functioning is necessary.  Martinak v. Nicholson, 21 Vet. 
App. at 455-56.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination to determine the current 
severity and effect of his hearing loss on 
his occupational functioning and daily 
activities.  All indicated tests should be 
conducted.  The claims file must be made 
available and reviewed by the examiner.  
In addition to objective test results, the 
examiner should fully describe the 
functional effects caused by the hearing 
disability in his or her final report.  
The examiner should also address whether, 
and to what extent, his hearing loss 
decreases his ability to communicate 
effectively with other people.  In 
addressing the functional effects of the 
Veteran's hearing loss on his occupational 
functioning generally, the examiner should 
consider his employment history, 
educational background, and day-to-day 
functioning in relation to his bilateral 
sensorineural hearing loss.  In forming 
the opinion, the examiner should disregard 
both the age and any nonservice-connected 
disabilities of the Veteran.  All opinions 
must be supported by a clear rationale, 
with citation to relevant medical 
findings.  

2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


